DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is the first office action on the merits of Application No. 17/044,056 filed on 09/30/2020. Claims 1-12 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no JP2018-067722, filed on 03/30/2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claims 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “the axial direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim since claim 3 depends on claim 1 which does not refer to an axial direction.  

Claim 4 is also rejected as it depends on claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyohito et al. (JP 5169725 B2) (hereinafter “Kiyohito”) in view of Yoshikawa et al. (WO 2016208767 A1)(hereinafter “Yoshikawa”). 
Regarding claim 1, Kiyohito discloses a damper device (e.g. 1, fig. 1) configured to include a plurality of rotational elements including 
an input element (48a)  to which a torque from an engine (not shown, engine output shaft 110) is transmitted and an output element (e.g. 52, 50); 
an elastic body (e.g. 42) arranged to transmit a torque between the input element and the output element; and
 a rotary inertia mass damper (e.g. 40) with a mass body rotating (e.g. 43 ) in accordance with a relative rotation between a first rotational element (e.g. 52) which is one of the plurality 
 wherein the rotary inertia mass damper includes a sun gear (e.g. 43) arranged to rotate integrally with the first rotational element, a plurality of pinion gears (e.g. 46) rotatably supported by the second rotational element, and a ring gear (e.g.44) that meshes with the plurality of pinion gears,
wherein the second rotational element includes ring gear supporting portions (e.g. 47a, 48a) so as to restrict a movement of the ring gear in an axial direction of the damper device.
However, Kiyohito fails to disclose the ring gear works as the mass body, and a plurality of ring gear supporting portions arranged at intervals in a circumferential direction.
However, Yoshikawa discloses a damper device (fig. 1-4) wherein the ring gear (25) of the planetary gear 21 includes an annular gear main body (250) having an inner tooth (25 t) formed on an inner periphery thereof, two side plates (251) formed in an annular shape, respectively, and a plurality of side plates (251) arranged in an axial direction of the gear main body 250 and a plurality of rivets 252 for fixing to both side surfaces. The gear body (250), the two side plates (251), and the plurality of rivets (252) are integrated to function as a mass body of the rotary inertial mass damper (20). (see para 37 of English translation of Yoshikawa)
While the  reference does not disclose the ring gear works as the mass body, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to rearrange the location of mass body by placing it on the ring gear, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167. (MPEP 2144.04)

While reference does not discloses a plurality of ring gear supporting portions arranged at intervals in a circumference direction, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to duplicate ring gear supporting portions arranged at intervals in a circumference direction, since mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
As modified, the ring gear would work as the mass body, and have a plurality of ring gear supporting portions arranged at intervals in a circumferential direction.

    PNG
    media_image1.png
    771
    732
    media_image1.png
    Greyscale

Fig. A: Annotated figure 1 of Kiyohito
Regarding claim 2, Kiyohito discloses the damper device as modified according to claim 1, wherein each of the plurality of ring gear supporting portions includes a contact portion configured to contact with the ring gear. (see fig. 1)
Regarding claim 3, Kiyohito discloses the damper device according to claim 1, wherein each of the plurality of ring gear supporting portions is formed to protrude in the axial direction. (see the annotated fig. A)
Regarding claim 4, Kiyohito discloses the damper device as modified according to claim 3, wherein each of the plurality of ring gear supporting portions is a bent portion formed which protrudes in the axial direction. (see the annotated fig. A)
Regarding claim 5, Kiyohito discloses the damper device as modified according to claim 1, wherein each of the sun gear, the ring gear and the pinion gear is a spur gear. (see para 51 of English translation).
Regarding claim 6, Kiyohito discloses the damper as modified device according to claim 1, wherein each of the plurality of ring gear supporting portions supports a side face of inner teeth of the ring gear in the axial direction. (see the annotated fig. A)
Regarding claim 7, Kiyohito discloses the damper device as modified according to claim 1, wherein the second rotational element includes two plate members (e.g. 47, 48) that are coupled to each other (e.g. via 61) and oppose to each other along the axial direction so as to rotatably support the plurality of pinion gears, the two plate members respectively including the plurality of ring gear supporting portions.
Regarding claim 8, Kiyohito discloses the damper device as modified according to claim 7, wherein the two plate members are coupled to each other with a fastening member (e.g. 61).
However, Kiyohito fails to disclose a plurality of fastening members arranged at intervals in the circumferential direction, and wherein each of the plurality of ring gear supporting portions is disposed in each of the two plate members so as to close to the corresponding fastening member.
Yoshikawa discloses a damper device (fig. 1-4) wherein a plurality of fastening members (see para 11 of English translation) arranged at intervals in the circumferential direction (see annotated fig. B) and wherein each of the plurality of ring gear supporting portions (e.g. 251) is disposed in each of the two plate members (e.g. 111, 115f, 112, 116f) so as to be close to the corresponding fastening member. (see fig. 4)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kiyohito by adding additional fastening members 
As modified, the damper device would have the two plate members that are coupled to each other with a plurality of fastening members arranged at intervals in the circumferential direction, and wherein each of the plurality of ring gear supporting portions is disposed in each of the two plate members so as to close to the corresponding fastening member.

    PNG
    media_image2.png
    635
    736
    media_image2.png
    Greyscale

                                     Fig. B: Annotated fig. 3 of Yoshikawa
Regarding claim 9, Kiyohito discloses the damper device as modified according to claim 8, wherein the two plate members (e.g. 47, 48) respectively support an end portion of a pinion shaft (not shown in fig. 1) of the pinion gear and -4-New U.S. Patent Application wherein the plurality of the ring gear supporting portions (e.g. 47a, 48a) is arranged in each of the two plate members so as to protrude in the axial direction (see the annotated fig. A) radially outside the corresponding fastening member (e.g. 61).
However, Kiyohito fails to disclose the plurality of fastening members is arranged on both sides of the pinion shaft in the circumferential direction of the plate member.
Yoshikawa disclose a damper device wherein a plurality of fastening members (see para 48) arranged at intervals in the circumferential direction (see annotated fig. B of fig. 3 of Yoshikawa) and wherein the plurality of fastening members is arranged on both sides of the pinion shaft (24) in the circumferential direction of the plate member.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kiyohito by adding the fastening members is arranged on both sides of the pinion shaft in the circumferential direction of the plate member as taught by Yoshikawa in order to improve the damping effect and enhance the damping performance.
As modified, the damper device would have the two plate members respectively support an end portion of a pinion shaft of the pinion gear, wherein the plurality of fastening members is arranged on both sides of the pinion shaft in the circumferential direction of the plate member, and -4-New U.S. Patent Application wherein the plurality of the ring gear supporting portions is arranged in each of the two plate members so as to protrude in the axial direction radially outside the corresponding fastening member.
Regarding claim 10, Kiyohito discloses the damper device as modified according claim 1, wherein the second rotational member is the input member. (When the fluid transmission mechanism 20 is applied wherein turbine liner 22 and 48b are coupled as integral part by a rivet 52a) and act as input member, see para 25-28 of English translation of Kiyohito)
 Regarding claim 11, Kiyohito discloses the damper device as modified according to claim 1, wherein the second rotational member is the output member. (When the lock-up clutch 30 is engaged; see para 31, 49 and 50 of English translation of Kiyohito)
Regarding claim 12, Kiyohito discloses the damper device as modified according claim 1, wherein the output element is operatively coupled with an input shaft (50) of a transmission.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/F.P/Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655